PER CURIAM.
Terry Joe Sloan appeals his adjudication as a habitual felony offender under section 775.084, Florida Statutes (Supp.1988).
We conclude that the trial court’s oral findings at the sentencing hearing satisfied the statutory requirements. See Parker v. State, 546 So.2d 727 (Fla.1989).
Defendant also asserts that the habitual offender statute violates the double jeopardy clauses of the Florida and the United States Constitutions because it enhances his punishment based on his previous convictions. That argument was not made below, but in any event, has been rejected previously. Reynolds v. Cochran, 138 So.2d 500, 503 (Fla.1962); Washington v. Mayo, 91 So.2d 621, 623 (Fla.1956); Cross v. State, 96 Fla. 768, 781-87, 119 So. 380, 384-87 (1928); Perkins v. State, 583 So.2d 1103 (Fla. 1st DCA), jurisdiction accepted, 590 So.2d 421 (Fla.), review pending, No. 78,613 (1991); Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA) (certifying question), review pending, No. 78,715 (Fla.1991); Jolly v. State, 590 So.2d 2 (Fla. 1st DCA) (certifying question), review pending, No. 79,121 (Fla.1991).
Affirmed.